  Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 1 of 24 PageID #:1313



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

MORGAN STANLEY SMITH BARNEY LLC,

                  Plaintiff,
                                                  Civil Action No. 18-cv-06373

                                                  Hon. Joan B. Gottschall

RONALD OUWENGA, BRIAN THOMAS,                     Magistrate Sidney I. Schenkier
MYRON HENDRIX, MICHAEL BRUNNER,
JEFF SCHIMMELPFENNIG, And ZACHARY
BIRKEY,

                  Defendants.


     PLAINTIFF'S OPPOSITI ON TO DEFENDANTS' RUI,E I2LBXO]4QTIQ!{
Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 2 of 24 PageID #:1314



                                   TABLE OF CONTENTS



    I.    INTRODUCTION                                                                                  I


    II.   LEGALDISCUSSION........                                                                       2

          A.    The Court Does Not Have Jurisdiction to Grant Del'endants' Motion........2

          B.    Morgan Stanley Has Complied with Fed. R. Civ .P. 8(a)(2)                                4

          C.    MorganStanley'sClaimsareFaciallyPlausible..................................5

          D.    Morgan Stanley is a Party to the JPMs and JPAs..           ...                          8


          E.    TheAgreementsDoNotFailforLackofMutuality............................8

          F.    The Agreements Do Not Fail for Lack of Consideration.                                    9


          G.    The Confi dentiality Covenants are Enforceable......... ..                              10


          H.    The Non-Solicitation Covenants are         Enforceable.                       ..........12

          I.    The Code of Conduct is Enforceable..                                                    l5

          J.    Morgan Stanley Adequately Alleges a Duty of Loyalty Claim                               l6

          K     Morgan Stanley Adequately Alleges an Unfair Competition Claim...... .. ..17

          L.    Subject Matter Jurisdiction Exists Over this Dispute........... . ... . .. . .. . . . ...17


   CONCLUSION.....                                                                                  .....18




                                             I
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 3 of 24 PageID #:1315




                                      TABLE OF AUTHORITIES

Cases

Abbot- Inte rfas t C orp. v. Harkabus,
  250 Ill. App.3d 13 (Ill. App. 1993)                                                 ll
Allied Ll'aste Servs. of N.Am., LLC v. Tibble,
   177 F. Supp.3d 1103 (N.D. Ilt. 2016)

Archer Daniels Midland Co. t,. Witacre,
  60 F. Supp. 2d 819 (C.D. Ill. 1999).....                                         ...12

AssuredPartners, Inc. v. Schmitt,
  2015I1. App. (1st) 141863, (2015)                                      .. 11, 14, 15

Cambridge Eng'g., Inc. v. Mercury Partners 90 BI, Inc.,
  378 Ill App.3d 437 (lst Dist. 1997).......                                  .   t4, t5

Cincinnati Tool Steel Co. v. Breed,
  136 Ilt. App.3d 267 (2d Dist. 1985)                                                 12


Coady v. Harpo, Inc.,
  308 Ill. App.3d 153   (lst Dist. 1999)                                              12

Design Benefit Plans, Inc. v. Enright,
  940 F. Supp. 200 (N.D. nl. 1996)                                           .......... 9

Disher v. Fulgoni,
  124 Ill. App.3d 257 (lst Dist. 1984)                                               13


Eichmann v. National Hosp. & Health Care Services,
  308 Ill. App. 3d 337 (1st Dist.l999)                                            12, 14

Fifield v. Premier Dealer Servs.,
   2013 IL App (lst) 120327. (Defendants' MOL at 7).........                ...........9

Ceorgakis v. Illinois State Univ.,
  722 F .3d I 075 (7th Cir. 201 3)                                                    1

Hillman v. Hodag Chem. Corp.,
  96 Ill. App.2d 204 (lst Dist. 1968)....                                              8


IDS Financial Services, Inc. v. Smithson,
  843 F. Supp.415 (N.D.    Ill.   1994).........                                     14



                                                   I
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 4 of 24 PageID #:1316



Lawrence v. Allen, Inc. v. Cambridge Human Res. Grp., Inc,
  292 Itl. App.3d 131 (2d Dist. 1997)                                                14


LKQ Corp v. Thrasher,
  785 F. Supp.2d 737 G{.D. Ill. 2011)......                                    .... 10

Merrill Lynch, Pierce, Fenner & Smith Inc. v. Salvano,
 999F.2d211 (1th Cir. 1993)                                                          ).2


Montel Aetnastak, Inc. v. Miessen,
  998 F. Supp.2d 694 (N.D. Ill. 2014)..                                         .. l0

N. Am. Paper Co. v. Unterberger,
   172 Ill. App.3d 410 (1st Dist. 1988)                                              t2

Veco Corp. v. Babcock,
  243 Ill. App.3d 153 (lst   Dist. 1993)                                             16

Rules

Fed. R. Civ .P. 8(aX,2)                                                          4    5



Other Authorities

Airgas United States, LLC v. Adams,
   2016 U.S. Dist. LEXIS 82869,at *7 (N.D.     Ill.   June 27,2016)                   9

Apex Physical Therapy, LLC v. Ball,
  20l7 U.S. Dist. LEXIS I15859, at *7 (S.D. Ill.       J:uly   24,2017)               1




Avison Young-Chicago, LLC v. Puritz,
  2017 U.S. Dist. LEXIS 196189 at *16 (N.D.      Ill.   Nov. 29,2017)..      .10, l1

Benjomin v. Marshal P. Morris Profit Sharing Plan & Trust,
  1998 U.S. Dist. LEXIS 8358, at *5 (N.D. Ill. May 19, 1998)...                       )_



Carlson Group, Inc. v. Davenport,
  2016 U.S. Dist. LEXIS 171915, at *8 (N.D.     Ill.    December 13,2016).    .... I 1

Cornerstone Assurance Grp., Inc. v. Harrison,
  2017 U.S. Dist. LEXIS 165735 (N.D. Ill. Oct. 5,2017)................               7

Davis v. Bank of Am. Corp.,
  2017 U.S. Dist. LEXIS 19740, at *9 (N.D. Ilt. Feb. 13, 2017).......                )



                                                 ll
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 5 of 24 PageID #:1317



Frerichs v. Credential Services, et ol. ,
  1999 U.S. Dist. LEXIS 22811 , at *20 (N.D. IIl. Sept. 30, I 999)                                               9


Guzman v. Target Corp.,
   2018 U.S. Dist. LEXIS 193563,at *3 (N.D. Ill. November 14,2018).......................................2

Merrill Lynch v. Cross,
 1998 U.S. Dist. LEXIS 3188 (N.D. Ill. 1998)                                                         t2, 13, t4

Merrill Lynch, Pierce, Fenner & Smith v. Patinkin,
  l99i U.S. Dist. LEXIS 6210,at *2 (N.D. Ill. May 9, 1991)                                               ....12

PCM Sales, Inc. v. Reed,
  2017 U.S. Dist. LEXIS 159687 (N.D.           Ill.   Sept. 28,2017)                                 .... 13,   l5

R.J. O'Brien & Assocs., LLC v. Williamson,
  2016 U.S. Dist. LEXIS 32350,at *9 (N.D. Ill. March 10.2016)                                                   t0

Robinson v. Morgan Stanley,
  2007 U.S. Dist. LEXIS 70604 (NI.D. Ill. Sept. 24,2007)                                               ....... l5

Stericycle, Inc. v. Simon,
  2017 U.S. Dist. LEXIS 173632,at *12 (N.D. Ill. Oct.20, 2017)...............................................9

Terrell v. Kane County,
  2013 U.S. Dist. LEXIS 77435,at *3 (N.D. Ill. May 31,2013)                                                      5


TrfficTech, Inc. v. Kreiter,
  2015 U.S. Dist. LEXIS 169248 at *14 (N.D. Ill. Dec. 18,2015)                                             .. l0

Zenith Elecs. Corp. v. Exzec, Inc.,
1997 U.S. Dist. LEXIS 20762 G.l.D. Ill. Dec.24,1997)                                                            t7




                                                        lll
     Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 6 of 24 PageID #:1318



         I.       INTRODUCTION

                  Morgan Stanley Smith Bamey LLC (for ease of reference and unless otherwise

noted, "Morgan Stanley") respectfully submits this memorandum of law in opposition to

Defendants' motion to dismiss. Defendants' motion is entirely without merit.

                  Indeed, one ofDefendants' central legal arguments, r.e. that their non-solicitation

covenants lack adequate consideration because they were signed less than two years before their

resignations, has been rejected by al leasl sk judges in this Courl. Equally impo(ant, as the

Court held in Allied Waste Servs. of N.Am., LLC v. Tibble,l77 F. Supp.3d I 103, 1109 (N.D. IX.

2016), the amount of time an employee must remain employed after signing a non-solicitation

covenant rests on "yet-to-explored facts, and is therefore not appropriate for determination at this


[motion to dismiss] stage in the proceedings." See also Apex Physical Therapy, LLC v. Ball,

2017 U.S. Dist. LEXIS 1i5859, at *7 (S.D. Ill. July 24, 2017) (motion to dismiss denied;

"substantial consideration is an issue offact that is undeveloped at the pleading stage"). In any

event, all six Defendants signed non-solicitation covenants more than two years prior to their

resignations from Morgan Stanley. (Amended Complaint, Exhibits "C" and "1").t

                  Defendants' remaining legal challenges to the Amended Complaint are equally

without merit. In fact, Defendants' motion is largely an effort on their part to evade

accountability for statements contained in their Declarations, made under penalty ofperjury,

which have proven to be patently false. Defendants' conduct cannot be condoned, and the

motion to dismiss should be denied in its entiretv.




 I As for Defendants' claim that their continued employment was not conditioned on their execution ofthe non-
solicitation covenants,.!ee Defendants' MoL at 7-8, the Amended complaint (at,T!136-43) makes clear they
received additional valuable consideration as well. The sulliciency ofthis additional consideration clearly'is a
factual issue as well.
     Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 7 of 24 PageID #:1319




                II.     LEGAL DISCUSSION

                A party "must meet a high standard to have      a   complaint dismissed because in

ruling on a motion to dismiss, the court must construe the complaint's allegations in the light

most favorable to the plaintiffand all well-pleaded facts must be taken as true." See Benjamin

v. Marshal P.   Morris Profit Sharing Plan & Trust, 1998 U.S. Dist. LEXIS 8358, at *5 (N.D. III

May 19, 1998). "Dismissal is improper'unless it appears beyond            a doubt that     plaintiffcan

prove no set of facts in support of his claim which would entitle him to           relief."' Id. at * 6

(quoting Conley v. Gibson,355 U.S. 41,45-46 (1957). "A determination of the sufficiency of

a   claim must be made 'on the assumption that all allegations in the complaint are true (even              il
doubtful in fact)."' See Guzman v. Target Corp.,2018 U.S. Dist. LEXIS 193563, at *3 (N.D.

Ill. November 14,2018) (quoting Bell Atlantic Corp. v. Twombly,550 U.S. 544, 555 (2007)).

Defendants come nowhere close to satisfying this high standard.

                A, The Court Does Not Have Jurisdiction             to Grant Defendants' Motion

                It is vital to note at the outset that the Court does not   have   jurisdiction to grant the

relief sought in Defendants' motion. Morgan Stanley merely seeks "a temporary restraining

order and/or preliminary injunctive reliefpending the outcome of arbitration in accordance with

Rule 13804 of the FINRA Code of Arbitration Procedure." (Amended Complaint at 13). Yet,

Defendants' motion seeks dismissal of "each of the claims asserted by MSSB with prejudice..."

(Defendants' MOL at      l,   17) (emphasis in the original).

                FINRA Rule 13200 makes clear that "a dispute must be arbitrated under the Code

if the dispute arises out of the business activities of a member or an associated person and is

between or among...Members and Associated Persons." FINRA Rule 13804 simultaneously

allows a party to seek a preliminary injunction "from a court of competent jurisdiction"
                                                                                                     -    the




                                                     2
     Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 8 of 24 PageID #:1320



 relief Morgan Stanley seeks herein.

                 In regards to Morgan Stanley's entitlement to injunctive reliefpending the

 FINRA arbitration, all six Defendants averred in paragraph 7 oftheir signed Declarations, under

 penalty ofperjury, as follows:      "I   can state unequivocally that I did not take or retain any MSSB

 information or client informalion." (emphasis added). Each Defendant proceeded to state in

 paragraph 8 that    "I do not have any MSSB information or client information in my possession,

 custody, or   conlrol." (emphasis added). In denying           the TRO, the Court observed that "Birkey

 avers that he did not take or retain any Morgan Stanley information or client information....

 Bruner makes identical averments. Thomas does the same." (See9126l18 TR. at25, lines 19-

 24). Significantly, the Court proceeded to hold: "l do want to say that should Morgan Stanley

 obtain more definite proof of solicitations or the theft of its information before the arbitration

 hearing, it is welcome to come back and renew its motion for a temporary restraining order."

 (ld. at 27, lines I 8-22).

                  Since the time Defendants submitted their Declarations, Morgan Stanley has

leamed that they all did      infact retain client contact information in their cell phones.

Backtracking from their swom Declarations, in response to interrogatory 4 seeking the identity

ofall Morgan Stanley clients for whom they retained contact information, all six Defendants

now only state that they "did not retain any Morgan Stanley document(s)."

(Exhibit "A") (emphasis added).2

                  Even more troubling, after initially claiming in their verified response to

interrogatory 5 that they contacted Morgan Stanley clients through "memory, the White Pages,

and other public sources, such as the Intemet," see Exhibit            "A" hereto, four of the six


2 Discovery also has revealed that Defendants acted contrary to the instructions oftheir new employer, Stifel
(Exhibit "B" at bullet points l-4; to be filed under seal).


                                                         3
    Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 9 of 24 PageID #:1321




Defendants, Birkey, Bruner, and Schimmelpfennig, amended their responses to admit they used

"certain information that was on his phone" to contact Morgan Stanley clients following their

resignations. (Exhibit"C"hereto).

                 Hendrix amended his verified interrogatory response to state that he used

"information that temporary employees were able to obtain, presumably lrom the intemet."

(Exhibit "D" hereto) (emphasis added). Thomas likewise amended his response to admit he used

a computer generated    list dated September 15, 2018 - only two days after his resignation from

Morgan Stanley - contdining the names, addresses and birthdays of 347 Morgan Stanley clients.

(Exhibit "8" hereto; referencing documents numbered DEF 000569         -   DEF 000574). It would be

impossible for Thomas to generate this extensive list by memory in just two days. (Exhibit "F"

hereto; to be filed under seal). Thomas also has no plausible explanation as to howhe obtained

the birthdays   ofnearly 350 Morgan Stanley clients from "public" sources.

                 In short, Defendants' motion that the Court dismiss all of Morgan Stanley's

claims with prejudice is wholly improper and invades the province of the FINRA arbitration

panel. The Court's j urisdiction is limited to whether a TRo/preliminary injunction is appropriate

pending FINRA arbitration which, Morgan Stanley submits, clearly is the case.

                 B. Morqan Stanley Has Complied with         Fed. R. Civ .P. 8(aX2)

                  Rule 8(a)(2) states that a pleading must contain "a short and plain statement   of

the claim showing that the pleader is entitled to   relief." Morgan Stanley has fully complied with

Rule 8(a)(2), and Defendants' motion to dismiss on this ground is baseless.

                 The sole case upon which Defendants rely, Georgakis v. Illinois State Univ.,722

F.3d 1075 (7th Cir. 2013), makes no mention whatsoever of Rule 8(a)(2). Moreover, in

Georgakis, the plaintiffsought "no relief'against one ofthe defendants and failed to allege that




                                                    4
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 10 of 24 PageID #:1322




any of the defendants harmed        him. ld. at1076-1077. In this   case, Morgan Stanley seeks   relief

against all six Defendants. (Amended Complaint, flfl 46,48-62, "wherefore" clause at 13).

Morgan Stanley also has expressly alleged that all six Defendants caused harm to Morgan

Stanley. (1d at flfl 50, 57, 62).

                Even where a complaint is dismissed under Fed. R. Civ. P. 8(a)(2), courts

invariably do so without preiudice. See, e.g., Davis v. Bank of Am. Corp.,2017 U.S. Dist.

LEXIS 19740, at *9 (),1.D. Ill. Feb. 13,2017) (allowing plaintiffs to submit a third amended

complaint); Terrell v. Kane County,2O13 U.S. Dist. LEXIS 77435,at *3 (N.D. Ill. May 31,

2013) (allowing plaintiff to submit a second amended complaint). Here, Morgan Stanley clearly

has complied   *'ith   Fed. R. Civ. P. 8(a)(2), and Defendants' motion to disniss on this ground,

especially with prejudice, is without merit.

                C. Morgan Stanley 's Claims        are Faciallv Plausible

                Defendants' next argument, i.e., that Morgan Stanley's claims are not "facially

plausible," is equally groundless. According to Defendants, "MSSB: (a) failed to plead that any

of the Defendants solicited a'Client Account,' retained or took any MSSB information,

interfered with any customer relationship, or any other breach or wrong, relying on the general

description'Defendants."' (Defendants' MOL at 5).

                To the contrary, in paragraph 5 of the Amended Complaint, Morgan Stanley

specifically alleged that Def'endant Bruner solicited one of its clients. Paragraph 6 alleges that

Defendants "have initiated numerous other telephone calls to, and/or have been personally

meeting with, Morgan Stanley clients" and that another client was asked to transfer to Stifel and

has done   so. Another client, as set forth in paragraph 7 ofthe Amended complaint, received         a

package from one or all     ofthe Defendants.



                                                     )
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 11 of 24 PageID #:1323




                     In the interest ofclient privacy, Morgan Stanley did not name the aforementioned

clients in the Amended Complaint. The Amended Complaint, however, makes clear that Morgan

Stanley identified them for Defendants' counsel by email. (Amended Complaint at fl 7, n.1).

Morgan Stanley also provided Defendants' counsel with an unredacted list olthe "Client

Accounts" encompassed by Defendants' Joint Production Memorandum Agreements C'JPM")

and Joint Production Arrangement Policies             C'JPA). All   three clients referred to in paragraphs

5-7 ofthe Amended Complaint are listed as "Client Accounts" and. hence. are subject to

Defendants' non-solicitation covenants. Defendants' motion also ignores paragraph 9 of the

Amended Complaint relating to Defendants' use ofsocial media, such as Facebook, to reach out

to Morgan Stanley clients. The Court previously opined that "[t]his is not a good idea              -   not a

good idea   -   at   all;'   (See 9126118TR. at 24, lines 16-17).

                     As for Defendants' contention that Morgan Stanley "failed to plead" that any of

them "retained or took any MSSB infbrmation," the Amended Complaint alleges that files

pertaining to a large institutional client cannot be located, and "there appears to be very little or

no information contained within the files           ofthe larger clients serviced by Defendants."

(Amended Complaint,'!i i           l).   In its Amended Complaint, and consistent with the discovery

received to date, Morgan Stanley further alleged that Defendants "retained information

pertaining to Morgan Stanley clients, including client files and contact information and possibly

other sensitive client information." (Amended Compliant, fl 1 1) (emphasis added). In fact,

since   filing its Amended Complaint, Morgan Stanley            has discovered that   (i) contrary to their

Declarations, all six Defendants retained client information; and (ii) contrary to their verified

interrogatory responses, at least five Defendants used this information to contact clients.




                                                          6
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 12 of 24 PageID #:1324




                   Defendants also ignore paragraphs l2- 13 of the Amended Complaint, in which

Morgan Stanley alleges that Defendant Thomas sent emails containing highly confidentiat

performance reports to two large institutional clients on the day he resigned. Whether Thomas

sent these emails to    "further the interests of Morgan Stanley" or in anticipation ofhis move to a

competitor, clearly is not an issue ripe for resolution at this early stage ofthe proceeding.

                   Nor is it true that Morgan Stanley "failed to plead...the breach of any contract,

breach of fiduciary duty, or the breach    ofany unfair competition rule," or "to plead any damage

or injury as a result ofany purported wrongful conduct." (Defendants' MOL at 5). The

contracts Defendants breached are exhibits to the Amended Complaint. Morgan Stanley alleged

very specific breaches ofthe duty ofloyalty by Birkey and Thomas, further alleged that the

retention ofclient information would constitute a breach ofthe duty of loyalty by all Defendants,

and alleged unfair competition by all Defendants. (Amended Complaint at !1fl 5l-62).

                   In Cornerstone Assurance Grp., Inc. v. Harrison,20l7 U.S. Dist. LEXIS 165735

(N.D.   Ill.   Oct.5,2017), the Court rejected the identical argument that the complaint was not

"facially plausible." As the Court held: "To meet this plausibility standard, the complaint must

supply 'enough facts to raise a reasonable expectation that discovery will reveal evidence'

supporting the plaintiff s allegations." Id. at*4 (citing Bell Atl. Corp. v. Twombr, 550 U.S. 544,

556 (2007)). Discovery in this case already has revealed evidence supporting Morgan Stanley's

allegations. The Court also refused to dismiss the complaint despite its "failure to name a

specific client in connection with the alleged wrongful disclosure." Id.     at*5. In this case, while
Morgan stanley did not name clients in the Amended complaint for privacy reasons, their

identities have been provided to Defendants' counsel. rn cornerstone, the court concluded:




                                                     7
     Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 13 of 24 PageID #:1325




"Plaintiffhas provided more than enough information to put Defendant on notice of the claims

against which she must defend."     Id.al*6.   Precisely the same is true here.

                 Lastly, even if dismissal were appropriate, which it clearly is not, Defendants'

attempt to obtain dismissal of all of Morgan Stanley's claims with prejudice is specious. In

short, Morgan Stanley's claims are "facially plausible" and Morgan Stanley has "provided more

than enough intbrmation to put Defendants on notice of the claims against them."

                 D. Morgan Stanley     is a Partv to the JPMs and JPAs

                 In a single paragraph, Defendants contend that Morgan Stanley is a non-party to

the JPMs and JPAs and "lacks standing" to enforce them. (Defendants'         MOL at 6). Morgan

Stanley unquestionably is a   pa(y to these agreements. The introductory paragraph of the JPM

explicitly provides it can be "modified by the Firm [Morgan Stanley]." (Amended Complaint,

$   23). Certification of all information contained in the JPA is required "bi-annually or more

often at Morgan Stanley's discretion," and Morgan Stanley has a wide anay of rights under the

agreements including the ability to obtain injunctive relief and attomeys' fees and costs. (1d.,

fl{t24,25-27). And, of course, Morgan Stanley is a signatory to the JPMs (Amended Complaint,



not a party to, and lacks standing to enforce, the agreements is specious.

                 E. The Aereements Do Not Fail for Lack of Mutualify

                 Defendants' lack of mutuality argument fails as well. The only case cited by

Defendants, Hillman v. Hodag Chem.       Corp'96 Ill. App.2d 204 (l't Dist.   1968), rejected this

very argument and noted, "mutuality of obligation may be implied as well as expressed in the

agreement of the parties." Id.   at207. In this   case, at a minimum, there was an implied

obligation on the part of Morgan stanley to compensate Defendants for any business they




                                                    8
    Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 14 of 24 PageID #:1326




conducted under the JPMs/JPAs. More recent case law also makes clear that mutuality is not

even necessary where, as here, adequate consideration exists.3 Defendants' lack of mutuality

argument is without merit.

                  F.   Thc Agreements Do Not Fail for Lack of Consideration

                  Defendants' lack of consideration argument also is without merit. Defendants

rely on several state court decisions, inclfiing Fifield v. Premier Dealer Servs.,2Ol3 IL App

(1") 120327. (Defendants'MOL              at   7). Numerous subsequent decisions by this Court, however,

have refi.rsed to follow Fifield or these other state court decisions. That is particularly true in

cases such as this in which the employee resigns voluntarily.

                  ln Stericycle, Inc. v. Simon,2017 U.S. Dist. LEXIS 173632, at *12 (N.D. Ill. Oct.

20,2017), the Court refused to follow F,/e/d, noting that it "fails to explain why an employee's

resignation is irrelevant to the issue ofadequacy [of consideration]." As the Court held:

"Indeed, the two-year rule does not logically follow lrom the rationale underlying the substantial

period requirement. As discussed above, courts require a substantial period of continued

employment to prevent an employer from locking an at-will employee into a restrictive covenant

and then immediately terminating that employment." Id. at * 13. The Court proceeded to

emphasize: "More importantly, a two-year minimum effectively turns the purpose of substantial

period requirement 'on its head.' White the rule protects employees from the whim of its

employers, it puts employers at the mercy oftheir employees: the 'employee can void the

consideration for any restrictive covenant by simply quitting for any reason.,', Id. at*14.

                  The Court inAirgas United States, LLC v. Adams,2016 U.S. Dist. LEXIS 92g69,



3 see Frerichs v. credential services, et al., t999 tJ.s. Dist. LExls 2281 l, at *20 (N.D. Ill. sept. 30, 1999)
("modem_ contract law largely has dispensed with the requirement ofreciprocal promises provided
                                                                                                      that a contract is
supported by sufficient consideration"); Design Benefit plans, Inc. v. Eniight, e+o n. supp. zoo,205 (N.D.
                                                                                                               Ill. 1996)
("ifthe requirement ofconsideration has been met, mutuality ofobligatio;is not essenti;i,,).


                                                           9
    Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 15 of 24 PageID #:1327




at*7(N.D. Ill.    June 27,2016), noted that, while Fifield"applied a bright-line test requiring at

least two years of continued employment lor the continued employment to be considered

adequate consideration, the      Illinois Supreme Court holds that the validity ofa noncompetition

agreement depends'on the totality        ofthe facts and circumstances of the individual case."'

(citation omitted). "Accordingly, the court rejects the two-year bright-line rule." Id

                 In Traffic Tech, Inc. v. Kreiter,20l5 U.S. Dist. LEXIS 169248 at *14 (N.D. Ill.

Dec. 18, 201 5), the Court noted that, while defendant left only nine months after signing his non-

solicitation covenant, "he received a $250,000 signing bonus (equal to one year's salary)" from

his new   firm. Here, all six Defendants likewise received very sizable upfront payments from

Stifel. (Amended Complaint, fl        8).+

                 Significantly, as noted at the outset, Defendants signed JPMs/JPAs containing

non-solicitation covenants more than lwo years before resigning and, in retum, received valuable

consideration. (Amended Complaint at fl'lJ 36-43). Equally important, virtually every judge to

decide the issue in this Court has rejected the identical consideration argument being advanced

by Defendants.

                 G.    The Confidentialitv Covenants are Enforceable

                 Defendants' claim that their confidentiality covenants are unenforceable also fails.

In connection with the JPA, the two cases Defendants cite are clearly distinguishable, as the



4 See also Avison Young-Chicago, LLCy. Puritz,20l'7 U.S. Dist. LEXTS 196189 at *16 (N.D. Ill. Nov.29,2017)
("Defendants' employment for approximately 17 months and their subsequent voluntary resignation... sufliciently
plead a 'substantial period' ofemployment to survive Defendants' motion forjudgment on thi pleadings.,,);
R.J. o'Brien & Assocs., LLC v. williqmson,2016 u.s. Disr. LExts 32350, at *9 (N.D. Ill. March 10, ,016) (courr
found one year ofemployment following the execution ofa non-solicitation covenant to be sufficient consideration);
Monrel Aetnastak, lnc. v. Miessen,998 F. Supp.2d 694,715 (N.D. Ill. 2014) (15 months ofcontinued employment
and voluntary resignation were sufficient to constitute a "substantial period" ofemployment); LKecorpj. v.
Thrasher,785 F. Supp.2d 737, 743 (N.D. I ll. 201 I ) (finding that one-year period aiteisigning the-covenant was
ad€quate consideration and noting that "[r]ather than being terminated, it was Thrasher riho Jnded
                                                                                                     his employment
relationship with LKQ.").



                                                        10
      Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 16 of 24 PageID #:1328



provisions in those cases were far broader. \n AssuredPartners, Inc. v. Schmill,20l5 Il. App.

(   1')   141 863,   para. 16 (2015), the provision pertained not merely to "client" information, but to

all "information. . . obtained by Executive during the course of Executive's employment with

Employer concerning the business or affairs of the Company.. . ." (emphasis added).

                      Defendants' reliance on lssaredPqrtners is even more unavailing at this stage. In

Avison Young-Chicago, supra,20l7 U.S. Dist. LEXIS 196189, at * l9, the Court held: "Whether

the confidentiality provision prevents Defendants from using any information they leamed while

working for Plaintiff, and whether every category olprohibited information contained in the

provision is necessary for Plaintiffto protect its confidential information, is a factual dispute that

this Court cannot resolve on a motion forjudgment on the pleadings."

                      The same type of broad confidentiality provision as in AssuredPartners was at

issue in Carlson Group, Inc. v. Davenport,2016 U.S. Dist.           LEXIS 171915, at *8 (I{.D.   I11.


December 13,2016), where the court struck down a similar provision defining confidential

information as "information of or concerning the business ofCompany.. . ." (emphasis added).

ln Carlson Group, the court further found unenforceable the provision prohibiting employees

from "using, disclosing, or relying" upon Confidential Information "at any time during the term

ol this Agreement or thereafter." Id. at * 13.

                      Unlike in Carlson Group, the lack ofa time or geographic restriction here is

irrelevant because the JPA only prohibits Defendants from retaining client information when

they leave. The confidentiality covenant in no way prohibits the future use of client information

to the extent Defendants obtain it from publicly available sources after they resign. see also

Abbot-lnterfast Corp. v. Harkabus , 250 lll. App. 3d 13, 17-18 (Ill. App. 1993) (,,Courts have

upheld restrictions which lack geographic limitations where the purpose ofthese restrictions was




                                                       lt
      Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 17 of 24 PageID #:1329



to protect the employer frorn losing customers to a former employee. . . ."); Archer Daniels

Midland Co. v. lVhitaue,60 F. Supp. 2d 819,826 (C.D. Ill. 1999) ("[T]he lack of a time

limitation does not automatically mean a non-disclosure agreement is void and unenforceable.").

                 In similarly contesting the enforceability ofthe confidentiality covenants in the

FA Agreements signed by Ouwenga./Hendrix, Defendants rely on two cases, Cincinnati Tool

Steel Co. v. Breed,136     Ill. App.3d 267 (2d Dist.     1985), and   N Am. Paper Co. v. Unterberger,

172   Ill. App.3d 410 (1't Dist. 1988). In a later decision, however, Coady v. Harpo, Inc.,308lll.

App.3d I 53, i 61 ( 1't Dist. 1999), the court held that "a confidentiality covenant will not be

deemed unenforceable for a lack ofdurational or geographic limitations where trade secrets and

confidential information are involved."5

                 That unquestionably is the case here both with respect to the JPMs/JPAs and the

FA Agreements. Illinois courts consistently have held that client information of financial

services firms such as Morgan Stanley is trade secret and enforced confidentiality covenants

containing no geographic or time limitations. See, e.g., Merrill Lynch, Pierce, Fenner & Smithv.

Patinkin, 1991 U.S. Dist. LEXIS 6210, at *2 (N.D. Ill. May 9, 1991) (upholding Merrill Lynch's

confidentiality covenant containing no geographic or time restriction); see also               Metill     Lynch,

Pierce, Fenner & Smith Inc. v. Salvano,999 F.2d211(7th Cir. 1993); Meruill Lynch v. Cross,

1998 U.S. Dist.   LEXIS 3188 (lil.D. Ill. 1998). Accordingly, Defendants' challenges to their

various confidentiality covenants are groundless.

                 H.   The Non-Solicitation Covenan ts arc Enforceable

                 Defendants' contention that their non-solicitation covenants are unenforceable



5 see qlso Eichmann v. National Hosp. & Health care servrces, 308 Ill. App. 3d 337, 345 (ls'Dist.l999)
("Corr'enants containing no geographic Iimitarion have been upheld as reasonable where
                                                                                       thepurpose ofthe
restriction was to protecl the employer from losing customers to a former employee who, byvirtue
                                                                                                 of his
employment, gained special knowledge and familiarity with the customers,   ,.quir..entr.,,j.

                                                       12
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 18 of 24 PageID #:1330




also   fails. Defendants' primary challenge to the covenants in the JPAs is that they "extend non-

solicitation protection to MSSB's affiliated businesses involving products and services that were

not sold or provided by MSSB..." (Defendants' MOL at         l0). This   is a gross misconstruction   of

the JPA. In reality, although the agreements incorporate any other agreements Defendants

signed with an affiliated business, the non-solicitation covenants themselves apply only to the

clients Defendants serviced ar Morgan Stanley and who are specifically identified on a list     of

"Client Accounts." Such restrictions are routinely enforced, see, e.g., Cross, supra.

Furthermore, in the sole case upon which Defendants rely in support ofthis argument, PCM

Sales, Inc. v. Reed,2017 U.S. Dist.    LEXIS 159687 OI.D.    Ill.   Sept. 28,2017),the Court held:

"Reed is inconect, however, in arguing that the overbroad definition ofPCM renders the non-

solicitation and non-competition clauses of his employment agreement invalid." Id. al*21.

Noting that courts routinely reform covenants, the Cou( held: "Reforming the definition ofPCM

in the employment agreement's restrictive covenants to include only PCM Sales is equitable

under the facts   ofthis case." Id.

                  Defendants' reliance on Disher v. Fulgoni,124 Ill. App.3d 257 (1't Dist. 1984), is

equally unpersuasive. (Defendants' MOL at 10). While Defendants claim their non-solicitation

covenants are "intended to prevent any competition" with Morgan Stanley, in truth, they only

prevent solicitation of clients and the misappropriation of confidential client information. Unlike

in Disher, Defendants are free to work at Stifel.

                  Lastly, Defendants' claim that "there is no allegation that the urulamed allegedly

solicited customers" are "Client Accounts" encompassed by their non-solicitation covenants, see

Defendants'    MoL at 10, is simply wrong. Morgan stantey provided an unredacted list of all

"client Accounts" to Defendants' counsel and specifically identified the clients solicited by



                                                    l3
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 19 of 24 PageID #:1331



Defendants in an email to their counsel.   All   are   "Client Accounts."

                Defendants' challenge to the non-solicitation covenant in the FA Agreement

likewise is based on a fundamental misreading of the covenant. According to Defendants, it

encompasses "past and future customers of MSSB and its          affiliates..." (Defendants' MOL        at

l2). Although   the non-solicitation covenant may "run to the successors, affiliates and assigns              of

Morgan Stanley," it is limited in scope only to the clients serviced by Ouwenga./Hendrix or

whose names became known to them during their employment at Morgan Stanley. Under

Illinois law, such a limited restriction is lawful. See, e.g., Merrill Lynch v. Cross, supra, 1998

U.S. Dist. LEXIS 3188, at *8 (enjoining solicitation of clients serviced by Defendant or whose

name became known to him during his employment at former              firm);   IDS   Financial Services, Inc.

v. Smithson,843 F. Supp. 415,419-420       (l{.D. Ill. 1994) (granting preliminary injunction        as to


clients serviced by former employer and holding that the issue pertaining to clients whose names

became known to former employee "remains contestable at            trial").

                Lawrence v. Allen, Inc. v. Cambridge Human Res. Grp., Inc,292 Ill. App.3d 131

(2d Dist. 1997), is easily distinguishable. In that case, the non-solicitation covenant did not

delrne what clients were encompassed within       it. Id. atl39.   Here, the FA Agreement limits the

clients covered by the non-solicitation covenant only to those serviced by Ouwenga,/Hendrix or

whose names became     klown to them at Morgan Stanley. Eichmann, supra,308lll. App. 3d                  at

340, is also distinguishable in that the covenant in that case, unlike here, prohibited the servicing

of clients and also applied to every "existing or future customer,,of plaintifls former firm.

                Defendants' reliance on lssaredPartners, supra, and Cambridge Eng'g., Inc.               v.

Mercury Partners 90 BI, Inc.,378Ill App.3d 437 (lstDist. 1997), is wholly misplaced as well.

In both cases, the non-solicitation covenants, unlike here, extended to clients ofaffiliated entities




                                                   14
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 20 of 24 PageID #:1332




andior past or future clients of the employer. Assured Partners, supra, al parus. 39-40;

Cambridge Eng'g., Inc., supra,378Ill App.3d at 455. Finally, even assuming, arguendo,lhal

the non-solicitation covenant in the FA Agreement was overbroad, as the court noled in PCM

Sales, Inc., supra,2017 U.S. Dist.   LEXIS 159687, whether to reform the covenant is a factually-

based inquiry not appropriate at the motion to dismiss stage.

                 L       The Code ofConduct is En        rceable

                 In arguing that the Code of Conduct creates no contractual obligations,

Defendants cite Robinson v. Morgan Stanley,2007 U.S. Dist. LEXIS 70604 (N.D. Ill. Sept. 24,

2007). (Defendants' MOL at l4). In particular, Defendants point to the language that a "clear

and forthright disclaimer is a complete defense to a suit for breach   ofcontract..." (ld.). In

Robinson, however, the plaintiff was relying on Morgan Stanley's Employee Handbook - not its

Code of Conduct - to invalidate her termination.

                 The Code ofConduct at issue here makes crystal clear that "[t]his Code forms

part olthe terms and conditions of your employment and govems your activities at Morgan

Stanley. It also covers certain obligations that continue il you leave Morgan Stanley. You are

responsible for following this Code and all policies and procedures that apply to you."

(Amended Complaint, fl'l|   3l-32). Unlike in -RoDinson, Defendants also electronically    signed the

Code of Conduct      (ld. at1133). This   case bears no resemblance to Robinson.

                 Defendants' other attacks on the Code ofConduct, including that it fails "for lack

of mutuality" and "for want ofconsideration as Defendants did not work for two years following

adoption ofthe 2018 code olconduct," see Defendants'         MoL at 14, all have   been thoroughly

disposed of above. Defendants' motion to dismiss Morgan Stanley's breach of contract claim, to

the extent   it arises from their violations olthe code ofconduct, is without merit.



                                                   15
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 21 of 24 PageID #:1333



               J.        Morsan Stanley Adequately Alleqes a Dutv of I ,oyalty Clainq

               Morgan Stanley also has adequately alleged a breach ofthe duty of loyalty claim.

Defendants claim that Veco Corp. v. Babcock,243 Ill. App.3d 153       (l't Dist.   1993), "debunks

MSSB's claim wilh respect to Birkey, a person alleged to have been an employee not a corporate

officer." (Defendants' MOL at l5). The Amended Complaint (at .l]l 4), however, alleges that

"Defendant Birkey was the manager of Morgan Stanley's Bourbonnais office." In its "Breach             of

The Duty of Loyalty Count," Morgan Stanley reiterates that Birkey was "Morgan Stanley's

Branch Manager   ."   (ld.   atl   56).

               The Amended Complaint further alleges (at fl 55), that "[a]ny removal, prior to

resigning, by Defendants ofany information relating to Morgan Stanley's clients would

constitute a further violation of their duty of loyalty." All Defendants admit retaining Morgan

Stanley client information, and at least four (and perhaps all six) Defendants actually used this

Morgan Stanley client information to contact Morgan Stanley clients. As the court noted in

Veco, while employees "may plan, form, and     outfit   a competing corporation    while still working

for the employer," they "may not commence competition." Veco, supra,243 Ill. App.3d at 160.

Competition includes "the improper taking of a customer list." 1d. (emphasis added).

               Equally baseless is Defendants' claim that "[w]ith respect to Brian Thomas'

alleged conduct, MSSB does not come close to explaining how sending a client its own account

performance information could be contrary to MSSB's interests." (Defendants'MOL at l5).

Morgan Stanley can conceive of no legitimate reason for Thomas to have sent emails to two

large institutional clients containing confidential Morgan Stanley performance reports

immediately before (or perhaps even after) resigning. (Amended complaint, 12). In any
                                                                         tf
event, Thomas' motivation for doing so is a factual issue, precluding dismissal of
                                                                                   the breach        of



                                                16
   Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 22 of 24 PageID #:1334



the duty of loyalty claim against him

                K.     Morgan Stanley Adequatelv Alle       es   an Unfair Comnetition Claim

                Defendants' very cursory attempt to obtain dismissal of Morgan Stanley's unfair

competition claim is groundless. Contrary to Defendants' motion to dismiss (Defendants' MOL

at l6), Morgan Stanley specifically alleges in its Amended Complaint (at tlfl 58-61) every one of

the necessary elements for an unfair competition   claim. In the primary   case relied upon by

Defendants, Zenith Elecs. Corp. v. Exzec, Inc., 1997 U.S. Dist. LEXIS 207 62     0\.D. Ill. Dec.24,

1997), the Cotrt denied a motion to dismiss an unfair competition where, as here, all   ofthe

elements were   pled. As lor Defendants' claim that "there is no allegation that the customer    at

issue was   a'Client Account,"' Defendants' MOL at 17, Morgan Stanley provided Defendants

with an unredacted listing of all "Client Accounts" encompassed by their JPMs/JPAs and all

clients identified as having been solicited by Defendants appear on the list.

                L.     Subiect Matter Jurisdiction Exisjs Qverlh!! trilputg

                Defendants' final claim is that Morgan Stanley did not fully identify whether any

LLC members "are themselves limited liability companies, which would further require further

allegations ofcitizenship ofthese members in order to demonstrate subject matter jurisdiction."

(Defendants' MOL at 17). In its Amended Complaint, PlaintiffMorgan Stanley Smith Bamey

LLC (.'MSSB) alleged that neither it nor any of its members have any connection to Illinois,

where all Defendants reside. (Amended Complaint,rlJ 19). The sole member of MSSB is

Morgan Stanley Domestic Holdings, Inc. ("MSDHI"), a corporation wholly-owned by Morgan

stanley capital Management, LLC ('MSCM'), a limited liability company whose sole member

is parent Morgan Stanley. (see secretary's certificate; Exhibit   "G"). This corporate structure is




                                                17
    Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 23 of 24 PageID #:1335



properly reflected in MSSB's 7.1 Rule Disclosure previously filed with the Court.6 MSDHI,

MSCM, plaintiffMSSB and parent Morgan Stanley all are incorporated in Delaware and have

their principal places ofbusiness at 1585 Broadway, New York, New York 10036. (Exhibit

"H").   Subject matter jurisdiction clearly exists.

                                        CONCLUSION

                For all ofthe foregoing reasons, Morgan Stanley respectfully requests that

Defendants' motion to dismiss be denied.

                                                           Respectfully submitted.


                                                           /s/Jerrv M. Santanqelo
                                                           Jerry M. Santangelo
                                                           (ARDC#6187833)
                                                           SPERLING & SLATER
                                                           55 West Monroe Street, Suite 3200
                                                           Chicago, Illinois 60603
                                                           Tel: (312) 641-3200
                                                           Fax: (312) 641-6492
                                                           isantangelo@sper lins-law.com


                                                                  and



                                                           /s/ Thomas J. Momiian
                                                           Christopher C. Coss
                                                           Thomas J. Momjian
                                                           COSS & MOMJIAN, LLP
                                                           1l I Presidential Blvd., Suite 214
                                                           BalaCynwyd, PA 19004
                                                           Tel: (610) 667-6800
                                                           Fax: (610) 667-6620
                                                           ccc@cos smomltan.com
                                                           tjm@cossmomjian.com

Dated: November 28, 2018


6 Reference to "Morgan Stanley Smith Barney Holdings LLC" at para. l9 ofthe Amended Complaint as MSSB's
sole member is an inadvertent mistake and can be formally conected upon the court's direction.


                                                      l8
  Case: 1:18-cv-06373 Document #: 49 Filed: 11/28/18 Page 24 of 24 PageID #:1336



                                 CF],RTIF'ICA        OF SERVICE

       I hereby certify that I caused   a true and correct copy   of the foregoing Plaintiff   s


Opposition to Defendants' Motion to Dismiss to be served this 28th day of November, 2018, via

the ECF system, to Defendants' counsel.




                                                       Thomas J. Momjian
